                                    Case 20-23284-AJC              Doc 63          Filed 04/09/21     Page 1 of 5
                               UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                           www.flsb.uscourts.gov
                                               CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                            Original Plan
                        ■   First                                 Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                  Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Roy Cesar Teran                                JOINT DEBTOR:                                       CASE NO.: 20-23284 AJC
SS#: xxx-xx- 2821                                         SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                  Included          ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                            ■     Included              Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                           ■     Included              Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $2,676.04            for months   1    to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                              NONE     PRO BONO
        Total Fees:             $7775.00            Total Paid:            $1750.00            Balance Due:           $6025.00
        Payable             $235.45          /month (Months 1     to 25 )
        Payable             $138.75          /month (Months 26 to 26 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        Safe harbor 4650.00+MMM 2600+Mt to Avoid Lien 525

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                 NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Bank of America, N.A.
              Address: c/o Shellpoint Mortgage            Arrearage/ Payoff on Petition Date
                       Servicing
                                                          MMM Adequate Protection                     $2,172.98      /month (Months     1   to 60 )
                       PO BOX 10826
                       Greenville, SC 29603
         Last 4 Digits of
         Account No.:                 8278
        Other:

LF-31 (rev. 10/3/17)                                                     Page 1 of 5
                                         Case 20-23284-AJC               Doc 63           Filed 04/09/21          Page 2 of 5
                                                                             Debtor(s): Roy Cesar Teran                            Case number: 20-23284 AJC

         ■   Real Property                                                             Check one below for Real Property:
                 ■ Principal      Residence                                             ■     Escrow is included in the regular payments
                       Other Real Property                                                    The debtor(s) will pay       taxes    insurance directly
         Address of Collateral:
         320 E 60 ST Hialeah, FL 33013

             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                          ■   NONE
             C. LIEN AVOIDANCE            NONE
                 ■ Judicial liens or nonpossessory, nonpurchase money security interests securing the claims will be avoided to the extent that
                   they impair the exemptions under 11 U.S.C. § 522 as listed below. A separate motion will also be served pursuant to BR
                   7004 and LR 3015-3.
         1. Creditor: Ally Financial Inc f/k/a GMAC INC                                Collateral:     320 E 60 ST Hialeah, FL 33013
              Address: c/o C T CORPORATION SYSTEM
                       1200 SOUTH PINE ISLAND ROAD                                     Exemption:
                       PLANTATION, FL 33324
         Last 4 Digits of Account No.:            8445
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■    NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                            NONE
                       ■    The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                            confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                            codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                             Name of Creditor               Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                             Capital One Auto Finance       4141                         2009 Lexus IS250
                       1.
                             Bank of America                7500                                  17000 NW 67TH AVE #215, MIAMI, FL 33013
                       2.
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                             ■   NONE
             B. INTERNAL REVENUE SERVICE:                         ■   NONE
             C. DOMESTIC SUPPORT OBLIGATION(S):                          ■    NONE
             D. OTHER:             ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay               $96.70        /month (Months 26          to 26 )
                       Pay         $235.45        /month (Months 27          to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.      ■     If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                      ■   NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.


LF-31 (rev. 10/3/17)                                                            Page 2 of 5
                                        Case 20-23284-AJC               Doc 63        Filed 04/09/21      Page 3 of 5
                                                                          Debtor(s): Roy Cesar Teran                        Case number: 20-23284 AJC
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                           NONE
                       ■   Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
                           terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
                           herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

                  Name of Creditor                        Collateral                           Acct. No. (Last 4 Digits) Assume/Reject
                  American Honda Finance                  2018 Honda Accord                    4092
            1.                                                                                                            ■ Assume         Reject
VII.        INCOME TAX RETURNS AND REFUNDS:                         ■   NONE
VIII.       NON-STANDARD PLAN PROVISIONS                 NONE
              Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
              Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.


            ■     Mortgage Modification Mediation




LF-31 (rev. 10/3/17)                                                        Page 3 of 5
                                    Case 20-23284-AJC               Doc 63          Filed 04/09/21       Page 4 of 5
                                                                       Debtor(s): Roy Cesar Teran                          Case number: 20-23284 AJC
                   1 The debtor has filed a Verified Motion for Referral to MMM with:
                   Bank of America, N.A.                                                                                               ("Lender")
                   loan number 8278
                   for real property located at 320 E 60 ST Hialeah, FL 33013

                   The parties shall timely comply with all requirements of the Order of Referral to MMM and all Administrative Orders/Local
                   Rules regarding MMM. While the MMM is pending and until the trial/interim payment plan or the permanent mortgage
                   modification/permanent payment is established by the parties, absent Court order to the contrary, the debtor has included a post-
                   petition monthly plan payment (a) with respect to the debtor’s homestead, of no less than the lower of the prepetition monthly
                   contractual mortgage payment or 31% of the debtor’s gross monthly income (after deducting any amount paid toward HOA fees
                   due for the property) and (b) with respect to income producing property, of no less than 75% of the gross income generated by
                   such property, as a good faith adequate protection payment to the lender. All payments shall be considered timely upon receipt
                   by the trustee and not upon receipt by the lender.

                   Until the MMM is completed and the Final Report of Mortgage Modification Mediator is filed, any objection to the lender’s
                   proof of claim on the real property described above shall be held in abeyance as to the regular payment and mortgage arrearage
                   stated in the proof of claim only. The debtor shall assert any and all other objections to the proof of claim prior to confirmation
                   of the plan or modified plan.

                   If the debtor, co-obligor/co-borrower or other third party (if applicable) and the lender agree to a settlement as a result of the
                   pending MMM, the debtor will file the MMM Local Form “Ex Parte Motion to Approve Mortgage Modification Agreement
                   with Lender” (or Self-Represented Debtor’s Motion to Approve Mortgage Modification Agreement with Lender) no later than
                   14 calendar days following settlement. Once the settlement is approved by the Court, the debtor shall immediately amend or
                   modify the plan to reflect the settlement and the lender shall amend its Proof of Claim to reflect the settlement, as applicable.

                   If a settlement is reached after the plan is confirmed, the debtor will file a motion to modify the plan no later than 30 calendar
                   days following approval of the settlement by the Court and the Lender shall have leave to amend its Proof of Claim to reflect
                   the settlement reached after confirmation of the plan. The parties will then timely comply with any and all requirements
                   necessary to complete the settlement.

                   In the event the debtor receives any financial benefit from the lender as part of any agreement, the debtor shall immediately
                   disclose the financial benefit to the Court and the trustee and amend or modify the plan accordingly.

                   If the lender and the debtor fail to reach a settlement, then no later than 14 calendar days after the mediator’s Final Report is
                   filed, the debtor will amend or modify the plan to (a) conform to the lender’s Proof of Claim (if the lender has filed a Proof of
                   Claim), without limiting the Debtor’s right to object to the claim or proceed with a motion to value; or (b) provide that the real
                   property will be “treated outside the plan.” If the property is “treated outside the plan,” the lender will be entitled to in rem stay
                   relief to pursue available state court remedies against the property. Notwithstanding the foregoing, lender may file a motion to
                   confirm that the automatic stay is not in effect as to the real property.

                   Confirmation of the plan will be without prejudice to the assertion of any rights the lender has to address payment of its Proof
                   of Claim.




LF-31 (rev. 10/3/17)                                                      Page 4 of 5
                                Case 20-23284-AJC                Doc 63         Filed 04/09/21   Page 5 of 5
                                                                   Debtor(s): Roy Cesar Teran                  Case number: 20-23284 AJC


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                        Debtor                                                          Joint Debtor
  Roy Cesar Teran                                         Date                                                               Date



  s/ Samir Masri                             April 9, 2021
    Attorney with permission to sign on                 Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 5 of 5
